Citation Nr: 1332816	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  05-35 675	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis with patellar tendonitis.  

2.  Entitlement to a rating in excess of 10 percent for instability of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from June 1985 to September 1985 and from February 2003 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the above November 2004 rating decision, the RO granted service connection and assigned a noncompensable rating for left knee arthritis with patellar tendonitis, effective December 30, 2003.  During the pendency of this appeal, the RO increased the Veteran's left knee arthritis with patellar tendonitis to 10 percent disabling, effective December 30, 2003.  It also awarded a separate 10 percent evaluation for left knee instability, effective April 1, 2009.  


FINDING OF FACT

In August 2013, prior to the promulgation of a Board decision in this appeal, notification was received from the Veteran (appellant) that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


